Broyles, C. J.
“1. At common law, a partnership and its members' could be held liable for damages resulting from a negligent tort committed by one of the partners within the scope of the partnership business.
“2. The statement that ‘partners shall not be responsible for torts committed by a copartner,’ adopted as part of the first Code and contained in each of the subsequent Codes, properly construed, is merely declaratory of the principle that a partner is not liable for the torts of a1 copartner solely in virtue of their relationship, and does not change the common-law rule as stated above.
“3. This was an action against a surviving partner, to recover damages for personal injuries alleged to have been sustained by the plaintiff as the result of a negligent tort committed by one of the partners within the scope of the partnership business. The case is before this court on the grant of a certiorari to review a judgment and decision of the Court of Appeals. The allegations of the suit were sufficient to state a cause of action. The Court of Appeals erred in affirming the judgment of the trial court sustaining a general demurrer and dismissing the petition.”
The foregoing headnotes are the decision of the Supreme Court, reversing our judgment in this case (Rogers v. Carmichael, 54 Ga. App. 868). Therefore our former judgment in this case is vacated; and the judgment dismissing the petition on general demurrer is reversed. See Rogers v. Carmichael, 184 Ga. 496 (192 S. E. 39).

Judgment reversed.


MacIntyre and Guerry, JJ., concur.